            Case 2:20-mj-01090-VCF Document 18
                                            19 Filed 03/29/21
                                                     03/31/21 Page 3
                                                                   1 of 3
                                                                        1

                                                                                     March 31, 2021




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                 Case No. 2:20-mj-01090-VCF
 4
                     Plaintiff,                                ORDER
 5
             v.
 6
     JOSE FLORES-DE LA CRUZ,
 7
                     Defendant.
 8
 9
10           Based on the Stipulation of counsel and good cause appearing,

11           IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on

12   April 5, 2021 at the hour of 4:00 p.m., be vacated and continued to _________________ at

13   the
     Mayhour  of ___:___
         24, 2021 at 4:00 pm__.m.
                             in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

                         31 day of March 2021.
             DATED this ____
14
15
16
                                                      UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                         3
